Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 02/23/2022.
As per instant Amendment, claims 1, 22 and 23 have been amended; claim 21 has been cancelled and claim 24 has been added.
Claims 1-17 and 22-24 are pending. 
Response to Arguments
The rejections of claims 1-17 and 21-23 on the ground of nonstatutory obviousness-type double patenting are withdrawn as the applicant’s timely filed terminal disclaimer approved.
The previous rejection of claims 1-17 and 22-23 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Priority
This application is a continuation of U.S. application No. 15/716,284, filed on September 26th, 2017 (Now U.S. patent No. 10, 652, 252), which application claims priority to U.S. Provisional Application No. 62/402,801, filed on September 30th, 2016.
Terminal Disclaimer
 The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,652,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 and 22-24 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 11-17 and 22-24, the closest prior arts, Feeney (US 2010/0162400), in view of Chiu (US 2016/0134652), in view of Ladha (US 2017/0091641), in view of Saxe (US 9,690,938), and further in view of McKee (US 2003/0115476), alone or in combination fails to anticipate or render obvious the claim invention.  
Feeney (prior art of record) discloses a method for generating a representation of a sequence of sections of a file; determining, from a model including conditional probabilities; a probability for each transition between at least two sequential sections in the representation; classifying the file based on the probabilities for each transition and generating a score for the file based on the probabilities for each transition, wherein classifying the file comprises classifying the file as belonging to the known classification See the par. 0027, 0035-0037, 0047, 0075 and 0125 of Feeney.
Chiu (prior art of record) discloses scanning the static file for a file header to determine if it is a non-executable file and each type of file has its unique file structure. For example, the file structure of a program executable (PE) header may include MS-DOS header, PE signature, image header, and section table. Further, about component ordering, it refers to the sequence of a file structure and utilizing rules of file structure and component ordering to define executable file and non-executable file - See the abstract, par. 0033 and 0048 of Chiu.
Ladha (prior art of record) discloses a method and a system for optimizing Hidden Markov Model based land change prediction and the conventional method of implementing Markov Chain transition probabilities were obtained using Terrset's Markov module. The Terrset's Land Change Modeler automatically generates a Markov Chain matrix.; -See the abstract, par. 0044 and 0047 of Ladha.
Saxe (prior art of record) discloses a process to identifying a probability that the potentially malicious file is malicious, based at least in part on the at least one attribute and a trained threat model; wherein the trained threat model including a deep neural network classifier- See the abstract and col.14; lines 23-34 of Saxe. 
McKee (prior art) discloses a method and system for providing hardware-enforced synchronization and serialization mechanisms, such as semaphores, to allow for control of access to memory regions within a computer system that manage memory by one of many different memory-management algorithms and he present invention is related to See the abstract and par. 0002 of McKee.
However, none of Feeney, Chiu, Ladha, Saxe and McKee teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 22 and 23.  For example, none of the cited prior art teaches or suggest the steps of generating a representation of a sequence of sections of a file, wherein at least a portion of the sequence of the sections of the file are arranged according to a virtual ordering, the virtual ordering representing an order in which the sections of the file will occur in memory, the generated sequence of the sections of the file being different than an order in which at least a portion of the sections occur within the file when not executing. Further in the independent claim 23. For example none of the cited prior art teaches or suggest the steps of generating comprising determining which sections of the file to include in the representation using machine learning.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-17 and 24 are directly or indirectly dependent upon claims 1 and 22 therefore, they are also allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SANCHIT K SARKER/Examiner, Art Unit 2495